Filed 10/18/22 Eliason v. Ranken CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 TRAVIS ELIASON,                                                                               C092879

                    Plaintiff and Appellant,                                         (Super. Ct. No. 192905)

           v.

 KATHRYN W. RANKEN,

                    Defendant and Respondent.




         Travis Eliason sued Christina Huey (his ex-wife) and Kathryn W. Ranken (his
daughter’s therapist), alleging they caused him to lose joint custody of his daughter after
Ranken made false accusations against him in a document sent to a trial court mediator.
He asserted causes of action against Ranken for intentional infliction of emotional
distress, negligent infliction of emotional distress, general negligence, and intentional
harm.
         Because Eliason was aware of the alleged tortious conduct more than a year before
he filed the lawsuit, the trial court sustained Ranken’s demurrer without leave to amend

                                                             1
on various grounds, including that all of Eliason’s claims against Ranken were time-
barred under Code of Civil Procedure section 340.5 (section 340.5), which in relevant
part requires a plaintiff to file an action based on professional negligence within one year
after the plaintiff discovered the injury. The trial court said the intentional harm claim
was not a recognized cause of action and was duplicative of the intentional infliction of
emotional distress claim. It also found that Eliason’s claims for negligent infliction of
emotional distress and negligence failed because Eliason did not establish that Ranken
owed him a duty of care. The trial court entered judgment dismissing all of Eliason’s
claims against Ranken.
       Eliason now contends (1) because his claims are not for professional negligence,
the two-year limitation period applies, (2) the trial court based its ruling on two
inaccurate facts, and (3) Ranken owed a duty to Eliason and breached the duty.
       We conclude (1) although the claims for negligent infliction of emotional distress
and negligence are time-barred under section 340.5, the claim for intentional infliction
of emotional distress is not based on professional negligence and is not barred under
section 340.5;1 (2) Eliason has not established that the trial court misunderstood the
factual underpinnings of his claims; and (3) given our conclusion on the applicable
statutes of limitations, we need not address the issue of duty.
       We will reverse the judgment to the extent it sustained the demurrer to Eliason’s
cause of action for intentional infliction of emotional distress. We will otherwise affirm
the judgment.




1  Eliason also asserted a purported cause of action for intentional harm. The trial court
struck that cause of action for reasons unrelated to section 340.5, and Eliason does not
challenge that part of the trial court’s decision on appeal.

                                              2
                                     BACKGROUND
       Eliason sued Huey and Ranken in 2019. According to his first amended
complaint, Eliason and Huey had joint custody of their daughter between 2013 and 2017.
But in 2017 Eliason lost joint custody when Ranken, a therapist for his daughter hired by
Huey, prepared a document that was ultimately shared with a trial court mediator.
Eliason alleged that Ranken made statements against him in the document with malice
and without a reasonable basis for believing the truth of the statements. He further
asserted that based on the document, a state agency issued a citation against Ranken for
unprofessional conduct. Eliason asserted causes of action against Ranken for intentional
infliction of emotional distress, negligent infliction of emotional distress, general
negligence, and intentional harm.
       The trial court sustained Ranken’s demurrer without leave to amend. It found all
of Eliason’s claims time-barred under section 340.5’s one-year statute of limitations for
claims based on professional negligence. It reasoned that Eliason knew of Ranken’s
conduct in late 2017, over a year before he filed his suit in 2019, as evidenced by a
document he filed in Huey’s earlier action for dissolution of marriage. In the document
filed in late 2017, Eliason sought, among other things, to have Ranken removed as his
daughter’s therapist and asked the trial court to find Ranken’s conduct illegal, unethical,
and biased.
       In addition, the trial court found that Eliason’s claims for negligent infliction of
emotional distress and general negligence also failed because Eliason did not establish
that Ranken owed him a duty of care, and the intentional harm claim failed because such
a cause of action is not legally recognized and appeared duplicative of the intentional
infliction of emotional distress claim.
       Although Ranken had asserted an argument based on the litigation privilege, the
trial court concluded that the allegations in the complaint did not show that Ranken’s
preparation of the document was in anticipation of litigation. The trial court added that

                                              3
although Ranken eventually became the daughter’s court-appointed therapist, she was not
appointed until after she prepared the document. The trial court entered judgment
dismissing Eliason’s claims against Ranken.
                                STANDARD OF REVIEW
       Because our review concerns an order sustaining a demurrer, “ ‘we examine the
operative complaint de novo to determine whether it alleges facts sufficient to state a
cause of action under any legal theory.’ [Citation.] ‘ “ ‘ “We treat the demurrer as
admitting all material facts properly pleaded, but not contentions, deductions or
conclusions of fact or law. . . .” [We also] give the complaint a reasonable interpretation,
reading it as a whole and its parts in their context. [Citation.]’ ” ’ ” (Mathews v.
Becerra (2019) 8 Cal.5th 756, 768.)
                                       DISCUSSION
                                              I
       Eliason challenges the trial court’s conclusion that all of his causes of action are
time-barred under section 340.5. Although he does not dispute that he knew of Ranken’s
conduct over a year before filing suit, he contends his claims were not based on
professional negligence within the meaning of section 340.5, and therefore a two-year
limitations period applies.
                                              A
       In 1975, in an effort to address a perceived medical malpractice insurance crisis
following a rapid rise in insurance premiums (Western Steamship Lines, Inc. v. San Pedro
Peninsula Hospital (1994) 8 Cal.4th 100, 111), the Legislature responded with the
Medical Injury Compensation Reform Act of 1975 (Civ. Code, § 3333.2), or MICRA. In
enacting MICRA, the Legislature intended “to reduce the cost of insurance by limiting
the amount and timing of recovery in cases of professional negligence.” (Western
Steamship Lines, Inc., at p. 111.)



                                              4
       Section 340.5 was one of the statutes the Legislature amended under MICRA. As
amended in 1975, and still today, the statute states: “In an action for injury or death
against a health care provider based upon such person’s alleged professional negligence,
the time for the commencement of action shall be three years after the date of injury or
one year after the plaintiff discovers, or through the use of reasonable diligence should
have discovered, the injury, whichever occurs first. . . .” It further defines professional
negligence to mean “a negligent act or omission to act by a health care provider in the
rendering of professional services, which act or omission is the proximate cause of a
personal injury or wrongful death, provided that such services are within the scope of
services for which the provider is licensed and which are not within any restriction
imposed by the licensing agency or licensed hospital.”
                                              B
       We understand the gravamen of Eliason’s first amended complaint to be this: that
Ranken, with the intent to harm Eliason, intentionally made false claims about him in a
document she wrote in her capacity as a therapist; and after the document was sent to a
trial court mediator, Eliason lost joint custody of his daughter and suffered severe
emotional distress. Based on this alleged conduct, Eliason asserted a cause of action for
intentional infliction of emotional distress. In the alternative, he alleged that even if
Ranken’s conduct was merely negligent, she committed the torts of negligent infliction of
emotional distress and general negligence.
       The claims for negligent infliction of emotional distress and negligence are time-
barred. Although Eliason couches them in terms other than professional negligence, and
although he removed the references to professional negligence that appeared in his initial
complaint, the crux of the causes of action concerns alleged professional negligence.
       According to Eliason’s first amended complaint, Ranken prepared the document in
her capacity as a Licensed Marriage and Family Therapist after Huey contacted her with
the aim of ameliorating family dysfunction. Ranken’s negligent misstatements in the

                                              5
document caused Eliason to suffer harm. If that is so, then Eliason’s claims are the very
types covered under section 340.5: they allege “a negligent act . . . by a health care
provider in the rendering of professional services” that was “the proximate cause of a
personal injury. . . .” (§ 340.5.)
       Eliason counters that section 340.5 is inapplicable because the statute covers only
actions that “are within the scope of services for which the provider is licensed and which
are not within any restriction imposed by the licensing agency or licensed hospital.”
(§ 340.5.) Eliason grounds his claim on an alleged finding from the Board of Behavioral
Sciences that Ranken engaged in unprofessional conduct when she prepared her
document. According to his amended complaint, the board issued a citation against
Ranken for violation of Business and Professions Code section 4982, a statute allowing
disciplinary actions against marriage and family therapists for unprofessional conduct.
Eliason argues Ranken’s conduct was outside the scope of the services for which she was
licensed.
       However, as the California Supreme Court explained in a similar context, the
Legislature did not intend to exclude an action from MICRA simply because a healthcare
provider engaged in unprofessional conduct. (Waters v. Bourhis (1985) 40 Cal.3d 424,
436.) Rather, the Legislature “intended to render MICRA inapplicable when a provider
operates in a capacity for which he [or she] is not licensed—for example, when a
psychologist performs heart surgery.” (Ibid.) In this case, because Eliason never alleged
facts showing that Ranken operated in a capacity for which she was not licensed, but
instead merely notes the Board’s finding that Ranken engaged in unprofessional conduct,
his effort to avoid section 340.5 fails in connection with his causes of action for negligent
infliction of emotional distress and negligence.
                                              C
       Although Eliason’s two negligence-based claims are time-barred, it is different for
his claim of intentional infliction of emotional distress. In general, an intentional tort

                                              6
(like intentional infliction of emotional distress) is not a negligent tort (like professional
negligence). (See Barris v. County of Los Angeles (1999) 20 Cal.4th 101, 115 [“We have
not previously held that MICRA applies to intentional torts”].)
       Of course, applying section 340.5 and other provisions in MICRA is not always so
simple. “Despite the apparent clarity of th[e] definition [of professional negligence],
applying it may pose difficulties because additional claims often arise out of the same
facts that support a professional negligence claim, including claims for battery, products
liability, premise liability, fraud, breach of contract, and intentional or negligent infliction
of emotional distress.” (Larson v. UHS of Rancho Springs, Inc. (2014) 230 Cal.App.4th
336, 347 (Larson).) In these types of cases, to determine whether a claim is truly based
on a theory other than professional negligence, courts must consider not just “the label or
form of action the plaintiff selects,” but also “the nature or gravamen of the claim” and
“the legislative history of the MICRA provision at issue.” (Ibid.)
       Here, Eliason’s claim of intentional infliction of emotional distress falls outside
section 340.5’s scope. The gravamen of his complaint is that Ranken, with the intent to
harm Eliason, intentionally made false statements about him that resulted in him losing
joint custody of his daughter and suffering severe emotional distress. Those alleged acts
cannot be characterized as professional negligence. Nothing in the meaning of the term
negligence favors such a conclusion, nor do we find anything in the legislative history
suggesting that intentional wrongdoing should nevertheless be equated with negligent
wrongdoing. (See Coit Drapery Cleaners, Inc. v. Sequoia Ins. Co. (1993) 14 Cal.App.4th
1595, 1609 [intentional conduct cannot be “recast . . . as merely negligent”]; see also
Unruh-Haxton v. Regents of University of California (2008) 162 Cal.App.4th 343, 355-
356 [patients’ claims for fraud, conversion, and intentional infliction of emotional
distress were related to wrongful intentional conduct, not mere negligence]; Perry v.
Shaw (2001) 88 Cal.App.4th 658, 669 [nothing in the legislative history of MICRA



                                               7
suggests the Legislature intended to exempt intentional wrongdoers from liability by
treating such conduct as though it had been nothing more than mere negligence].)
       Ranken contends we should find differently based on Larson, but her reliance on
that case is misplaced. The plaintiff there sued a doctor who allegedly, among other
things, “ ‘forcefully grabb[ed]’ and ‘unnecessarily twisted’ his arm” in the course of
administering anesthesia for a surgery. (Larson, supra, 230 Cal.App.4th at pp. 340-341.)
At some point, the plaintiff voluntarily dismissed his case. (Id. at p. 341.) But several
months later, the plaintiff sued the doctor again, this time omitting certain allegations—
including that the doctor harmed him in the course of administering anesthesia—and
adding others, including that the doctor violently punched him. (Id. at pp. 341, 345, 351.)
       After the trial court sustained the doctor’s demurrer based on section 340.5, the
Court of Appeal affirmed. (Larson, supra, 230 Cal.App.4th at pp. 342, 351.) Although
the plaintiff labeled his claims as intentional torts for battery and intentional infliction of
emotional distress, the operative complaint’s factual allegations, when read in
conjunction with complaints in an earlier action, revealed the claims were based on
professional negligence within the meaning of section 340.5. (Larson, at p. 351.) The
court acknowledged that “punching a patient is not part of the professional services an
anesthesiologist customarily provides.” (Ibid.) But after discussing the sham-pleading
doctrine, the court found it telling that the allegation only appeared in the plaintiff’s most
recent complaint. (Id. at pp. 343-344, 351-352.) In the end, the court concluded the
plaintiff’s “allegations challenge the manner in which [the defendant] rendered the
professional health care services he was hired to perform; they do not allege intentional
torts committed for an ulterior purpose.” (Id. at p. 351.)
       Larson is inapposite. Unlike the plaintiff in Larson, Eliason has consistently
alleged that Ranken committed an intentional tort.
                                               II
       Eliason also claims the trial court based its ruling on two inaccurate facts.

                                               8
       He points to the trial court’s statement that he alleged Ranken “wrongfully treated
his daughter without his consent.” Eliason contends he never made this allegation in his
amended complaint and, in stating otherwise, the trial court suggested the “claim against
Ranken is for wrongfully treating [his child].” Eliason, however, overstates the matter.
Although the trial court may have believed that Eliason’s claims were based in part on
the allegation that Ranken wrongfully treated his child, it also understood his claims to be
based on the allegation that Ranken “wrongfully wrote a [document] to Court appointed
mediators containing malicious statements which resulted in [Eliason] losing child
custody.” Eliason’s suggestion that the trial court entirely misunderstood the basis for his
claims falls short. In any event, our focus is on whether the trial court reached the correct
result, not on whether it correctly characterized all the facts. (See D’Amico v. Board of
Medical Examiners (1974) 11 Cal.3d 1, 18-19.)
       Eliason turns next to the trial court’s statement that he alleged Ranken “wrongfully
wrote a [document] to Court appointed mediators.” Eliason argues he “never
. . . contend[ed] that Ranken wrote a [document] to the court-appointed mediators”; he
instead alleged, “Ranken wrote a [document] to Huey which Ranken alleged she did not
intend to be provided to the court, but later Huey did provide it to a [trial court]
mediator.” We read his amended complaint differently. According to his allegations,
“Ranken provided the Ranken report to Huey, and did provide it to a mediator of the
[trial court].” Perhaps Eliason meant to allege that Huey, not Ranken, “did provide it to a
mediator of the [trial court].” But that is not what he alleged. At any rate, although
Eliason characterizes his preferred reading as “a critically different contention,” we fail to
grasp the materiality of the issue to this appeal.
                                              III
       Eliason further asserts that Ranken owed him a duty of care, even if he had no
professional relationship with her, and that she breached that duty. Eliason appears to
raise this claim in response to the trial court’s finding that his two negligence claims,

                                               9
apart from being time-barred under section 340.5, also failed because Eliason never
established that Ranken owed him a duty of care. But because we agree with the trial
court’s conclusion that Eliason’s negligence claims are time-barred, we need not consider
the court’s alternative ground for finding that the claims failed.
                                      DISPOSITION
       The judgment is reversed to the extent it sustained the demurrer to Eliason’s
cause of action for intentional infliction of emotional distress. The judgment is otherwise
affirmed. Eliason is entitled to recover his costs on appeal. (Cal. Rules of Court,
rule 8.278(a).)



                                                     /S/
                                                  MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
KRAUSE, J.




                                             10